DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Allowable Subject Matter
Claims 1-2, 4, 7, 9, 11-12, 16, 25, 42, 49, 52, 56, 70 and 74-81 are allowed.
The following is an examiner’s statement of reasons for allowance:  Claim 1, 42 and 70 are allowed because the prior art does not teach a method for assessing phagocytosis activity comprising incubating test cells with photoreceptor outer segments (POS) for a time and temperature sufficient for the cells to phagocytose the POS, wherein the POS are labeled with a fluorescent label that fluoresces more at an acidic pH than at a higher pH, and detecting fluorescence intensity of the test cells after incubation, wherein an increase in fluorescence intensity compared to a control indicates phagocytosis of the POS by the cells, wherein the cells are incubated with the POS at a temperature ranging from 25-40 °C, or 34-40 °C, or at about 37 °C, and wherein the control is control cells incubated with the POS at a temperature ranging from 10-16 °C or 12-15 °C.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262. The examiner can normally be reached Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797